Name: 75/489/EEC: Commission Decision of 8 August 1975 amending the Decision of 25 April 1975 and derogating as regards cereals from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  plant product;  tariff policy;  Europe
 Date Published: 1975-08-12

 Avis juridique important|31975D048975/489/EEC: Commission Decision of 8 August 1975 amending the Decision of 25 April 1975 and derogating as regards cereals from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 (Only the German text is authentic) Official Journal L 214 , 12/08/1975 P. 0030 - 0031COMMISSION DECISION of 8 August 1975 amending the Decision of 25 April 1975 and derogating as regards cereals from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 (Only the German text is authentic) (75/489/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 120/67/EEC (1) of 13 June 1967 on the common organization of the market in cereals, as last amended by Regulation (EEC) No 665/75 (2), and in particular Articles 7 (5) and 12 (2) thereof; Having regard to Commission Regulation (EEC) No 376/70 (3) of 27 February 1970 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies, as last amended by Regulation (EEC) No 129/73 (4), and in particular Article 5 (1) and (7) thereof; Whereas by Decision of 25 April 1975 (5) the German intervention agency was authorized to open an invitation to tender for the export of 200 000 metric tons of common wheat held by it ; whereas part of this quantity has already been sold; Whereas, by its communications of 8 July 1975 and 15 July 1975, the Federal Republic of Germany has requested that the quantity at tender be increased from 200 000 metric tons to 750 000 metric tons and that the invitation to tender be prolonged until 1 June 1976; Whereas the current situation as regards intervention justifies the amendments requested by the Federal Republic of Germany; Whereas the period of validity of export licences for common wheat was by Article 21 (1) of Commission Regulation (EEC) No 2637/70 (6) of 23 December 1970 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products fixed at the month of issue plus six months ; whereas that period was reduced to 90 days by Commission Regulation (EEC) No 1223/74 (7) of 15 May 1974 derogating from Regulation (EEC) No 2637/70 as regards the period of validity of export licences for cereals and rice; Whereas, by way of derogation from that provision for licences issued in connection with this invitation to tender validity should be fixed as the month of issue plus four months; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Management Committee for Cereals, (1) OJ No 117, 19.6.1967, p. 2269/67. (2) OJ No L 72, 20.3.1975, p. 14. (3) OJ No L 47, 28.2.1970, p. 49. (4) OJ No L 17, 20.1.1973, p. 17. (5) OJ No L 144, 5.6.1975, p. 16. (6) OJ No L 283, 29.12.1970, p. 15. (7) OJ No L 133, 16.5.1974, p. 22. HAS ADOPTED THIS DECISION: Article 1 1. In the Decision of 25 April 1975 the figure "200 000" is replaced by "750 000". 2. The Annex to the Decision of 25 April 1975 is replaced by the Annex to this Decision. Article 2 In Article 3 (1) of the Decision of 25 April 1975 the following ports of export are added : Brake, Kiel, Fallersleben and BrunsbÃ ¼ttel. Article 3 In Article 4 of the Decision of 25 April 1975 the date "20 August 1975" is replaced by "1 June 1976". Article 4 The following Article 4a is added to the Decision of 25 April 1975: "Article 4a By way of derogation from Regulations (EEC) No 2637/70 and (EEC) No 1223/74, export licences issued in connection with the invitation to tender pursuant to this Decision shall be valid from their day of issue within the meaning of Article 9 (1) of Regulation (EEC) No 193/75 until the end of the fourth month following that of issue." The preceding paragraph shall not apply to licences for which applications were lodged before 8 August 1975. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 8 August 1975. For the Commission P.J. LARDINOIS Member of the Commission ANNEX >PIC FILE= "T0016730">